Citation Nr: 0612349	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a double hernia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis of the dorsolumbar spine, to include a lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied service connection for cardiovascular 
disease; hypertension; high cholesterol; a gastrointestinal 
disorder, claimed as a double hernia; and chronic sinusitis.  
The RO also determined that the veteran had not submitted new 
and material evidence to reopen a claim of service connection 
for scoliosis of the dorsolumbar spine, to include a 
lumbosacral strain.

The Board issued a decision in October 2003 denying service 
connection for high cholesterol.  In addition, the Board 
remanded for further development the remaining issues on 
appeal.  While the case was on remand, the RO issued a 
decision in August 2005 granting service connection for 
chronic sinusitis.  That constitutes a full grant of the 
benefit sought, and so that issue is no longer before the 
Board on appeal.  The development requested on remand was 
completed as to the other issues, and the case was returned 
to the Board for continuation of appellate review.  

The issue of the sufficiency of evidence to reopen a claim of 
service connection for scoliosis of the dorsolumbar spine, to 
include a lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cardiovascular disease was not present in service or 
during the first postservice year, and there is no competent 
evidence linking current heart disease to military service.  

2.  Hypertension was not present in service or during the 
first postservice year, and there is no competent evidence 
linking current hypertension to military service.  

3.  A gastrointestinal disorder, claimed as a double hernia, 
was not was not present in service, and there is no competent 
evidence linking a double hernia, first demonstrated in 
postservice years, to military service.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A gastrointestinal disorder, claimed as a double hernia, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  VA has met the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter 
from the RO, dated in May 2004, coupled with the Board's 
remand of October 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in December 
2000, the veteran was thereafter provided examinations and 
the claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular disease 
or hypertension is manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113. 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis.  Service medical records disclose that the veteran 
presented at a clinic in September 1970, complaining of 
abdominal pain.  The impression was probable gastritis and 
hyperacidity.  There was thereafter no documented recurrences 
of abdominal symptoms in service medical records prior to the 
gastrointestinal complaints voiced at service retirement.  At 
a periodic general physical examination in March 1976, the 
veteran indicted that he was uncertain if he had a rupture or 
hernia.  Examination showed no enlargement of the external 
inguinal ring.  

In August 1974, the veteran was evaluated at a service 
department clinic, complaining of chest pain.  It was found 
that the heart had normal sinus rhythm, without murmurs; 
blood pressure was 130/74.  The assessment was that chest 
pain was not of cardiac origin.  The veteran subsequently 
voiced episodic complaints of chest pain during service, but 
none were attributed by examiners to heart disease.  In 
November 1978, the veteran presented at a clinic, complaining 
of chest pain.  Blood pressure was 152/98.  The assessment 
was that pain possibly emanated from the chest wall.  Another 
assessment was rule out hypertension.  

A retirement physical examination was performed in February 
1985.  The veteran reported frequent indigestion and stomach 
trouble, but denied hernia or rupture  He also indicated that 
he had chest pain.  Blood pressure was 130/84; the 
cardiovascular system, as well as the abdomen and viscera, 
were evaluated as normal.  A chest x-ray and EKG were also 
normal.  

Postservice medical evidence from private treatment providers 
first documents the presence of congestive heart failure and 
dilated cardiomyopathy in February 1993.  Hypertension was 
subsequently noted by clinicians.  As well, bilateral 
inguinal hernias were first documented in June 1996, and it 
was anticipated that the veteran would be scheduled for 
hernia repairs.  

A VA examination was performed in February 2005.  The 
examiner indicated claims file review.  The veteran's history 
was obtained and clinical findings were recorded.  The 
examiner took note that a blood pressure reading of the 
152/98 was obtained during service.  It was observed that the 
one episode of high blood pressure during service was 
associated with pain, which can raise blood pressure.  
According to the examiner, the veteran had no further 
hypertensive readings while he was in military service, and 
the conclusion was that the veteran's hypertension did not 
begin in service.  Further, it was stated that the veteran's 
inservice episodes of chest pain appeared to be 
musculoskeletal in origin, and the examiner believed they 
were in no way related to the veteran's current heart 
condition manifested as dilated cardiomyopathy.  

A VA examination was performed in August 2005.  The examiner 
indicated claims file review.  The veteran's history was 
obtained and clinical findings were recorded.  The examiner 
concluded that the veteran had symptoms of hiatal hernia or 
gastroesophageal reflux during military service.  She 
observed that the inservice gastrointestinal manifestations 
bore no connection at all to bilateral inguinal hernias, 
first objectively established in post service years.  

A review of the record demonstrates that cardiovascular 
disease, and any associated hypertension, were first 
objectively demonstrated more than one year after the 
veteran's retirement from military service.  Hence, there is 
no basis for a grant of service connection for cardiovascular 
disease or hypertension on either a direct or presumptive 
basis.  As well, bilateral inguinal hernias were first 
objectively shown to be present several years after service, 
and hence, there is no basis for a grant of service 
connection for bilateral hernias on a direct basis.  

In this case, the veteran's unsubstantiated lay assertion is 
the only evidence linking cardiovascular disease; 
hypertension; or bilateral inguinal hernias, and any 
postoperative residuals of inguinal hernia repairs, to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In fact, a VA examiner specifically 
determined that none of these conditions is attributable to 
the veteran's military service.  

For the reasons discussed above, the claims for service 
connection for cardiovascular disease; hypertension; and a 
gastrointestinal disorder, claimed as a double hernia, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for cardiovascular disease is denied.

Service connection for hypertension is denied.

Service connection for a gastrointestinal disorder, claimed 
as a double hernia, is denied.


REMAND

Unfortunately, case law decided since the remand of October 
2003 mandates still further development.  In this regard, in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
Veterans Claims Assistance Act (VCAA) of 2000 it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 
2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the Kent decision holds that 
the VCAA requires, in the context of a claim to reopen, that 
the RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Further development is necessary to comply 
with the notice provisions of 38 U.S.C.A. § 5108 (West 2002) 
and the applicable version of 38 C.F.R. § 3.156 (in this 
case, the version effective prior to August 29, 2001) as 
defined by Kent.

Accordingly, the case is REMANDED for the following action:

1.  As to the claim to reopen, the RO 
should send the appellant a corrective 
VCAA notice that includes an explanation 
as to what specifically constitutes new 
and material evidence in this particular 
claim in light of the basis on which the 
March 1986 rating decision denied 
benefits.  The correspondence must 
further provide notice to the appellant 
of the evidence and information that is 
necessary to establish entitlement to 
service connection in a manner consistent 
with Kent.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

2.  Thereafter, if any additional 
evidence is received, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the representative should 
be provided a supplemental statement of 
the case (SSOC).  A reasonable period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


